                Case 2:12-cv-01282-JLR Document 675 Filed 07/15/21 Page 1 of 3



 1                                                                      The Honorable James L. Robart

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE

 8

 9
       UNITED STATES OF AMERICA,                            Case No. 2:12-cv-01282 JLR
10
                               Plaintiff,                   NOTICE OF APPEARANCE OF
11
                 v.                                         DREW D. HANSEN
12
       CITY OF SEATTLE,
13
                               Defendant.
14

15
     TO:                Clerk of the Court
16

17   AND TO:            All Parties and Counsel of Record

18             Please take notice that Drew D. Hansen hereby appears in the above-entitled action on

19   behalf of Amicus Curiae Community Police Commission and requests that all future papers and
20   pleadings, except original process, be served upon the undersigned attorney at the address below
21
     stated.
22

23   DATED July 15, 2021                            Respectfully submitted,
24
                                                    By: /s/ Drew D. Hansen
25                                                     Edgar G. Sargent, WSBA #28283
                                                       esargent@susmangodfrey.com
26                                                     Daniel J. Shih, WSBA #37999
                                                       dshih@susmangodfrey.com
27                                                     Floyd G. Short, WSBA # 21632

      NOTICE OF APPEARANCE OF DREW D. HANSEN - 1                     SUSMAN GODFREY L.L.P.
      Case No. C12-1282 JLR                                          1201 Third Avenue, Suite 3800
                                                                     Seattle, WA 98101-3000
                                                                     Tel: (206) 516-3880; Fax: (206) 516-3883
     8302560v1/016907
               Case 2:12-cv-01282-JLR Document 675 Filed 07/15/21 Page 2 of 3



 1                                            fshort@susmangodfrey.com
                                              Drew D. Hansen, WSBA #30467
 2                                            dhansen@susmangodfrey.com
                                              SUSMAN GODFREY L.L.P.
 3                                            1201 Third Avenue, Suite 3800
                                              Seattle, WA 98101
 4                                            Phone: (206) 516-3880
                                              Fax: (206) 516-3883
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      NOTICE OF APPEARANCE OF DREW D. HANSEN - 2          SUSMAN GODFREY L.L.P.
      Case No. C12-1282 JLR                               1201 Third Avenue, Suite 3800
                                                          Seattle, WA 98101-3000
                                                          Tel: (206) 516-3880; Fax: (206) 516-3883
     8302560v1/016907
                Case 2:12-cv-01282-JLR Document 675 Filed 07/15/21 Page 3 of 3



 1

 2                                      CERTIFICATE OF SERVICE

 3             I hereby certify that on July 15, 2021, I electronically filed the foregoing with the Clerk of
 4   the Court using the CM/ECF system, which will send notification of such filing to all counsel of
 5
     record.
 6

 7                                                   /s/ Drew D. Hansen

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      NOTICE OF APPEARANCE OF DREW D. HANSEN - 3                        SUSMAN GODFREY L.L.P.
      Case No. C12-1282 JLR                                             1201 Third Avenue, Suite 3800
                                                                        Seattle, WA 98101-3000
                                                                        Tel: (206) 516-3880; Fax: (206) 516-3883
     8302560v1/016907
